              Entered on Docket January 31, 2019

                                                                  Below is the Order of the Court.


1

2                                                                  ___________________
                                                                   Christopher M. Alston
3                                                                  U.S. Bankruptcy Judge
                                                                   (Dated as of Entered on Docket date above)
4

5

6

7
     _______________________________________________________________

8

9

10                                                               Judge:           Christopher M. Alston
                                                                 Chapter:         7
11

12                          UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
13

14   In Re:                                                No. 18-13383-CMA

15   JACK CARLTON CRAMER, Jr. and                          EX PARTE ORDER AUTHORIZING THE
                                                           EMPLOYMENT OF ATTORNEY FOR
16
                                                           TRUSTEE
17                                      Debtor(s).

18
                This matter, having come on for hearing ex parte before the Court upon the trustee’s application
19

20   to employ Rory Livesey and the Livesey Law Firm, as Attorney for Trustee for the above-captioned

21   bankruptcy estate, and it appearing that no notice of hearing is required and that no adverse interests are

22   apparent, that such employment is necessary and would be in the best interest of the estate, it is hereby
23
                ORDERED that Edmund J. Wood, the chapter 7 trustee herein, is authorized to employ Rory
24
     Livesey and the Livesey Law Firm pursuant to 11 U.S.C. §327 & §330 on the terms and conditions more
25
     fully set forth in the trustee’s ex parte application as of the date this application and order are submitted to
26
     the office of the United States Trustee, with all compensation subject to Court approval after notice and a
27

28
     hearing.

29                                                   ///    End of Order ///
     ORDER AUTHORIZING EMPLOYMENT OF RORY                                               Wood & Jones, P.S.
     LIVESEY AND THE LIVESEY LAW FIRM                                                          303 N. 67th Street
                                                                                              Seattle WA 98103
     Page 1                                                                                      (206) 623-4382


       Case 18-13383-CMA             Doc 62      Filed 01/31/19       Ent. 01/31/19 14:26:00             Pg. 1 of 2
                                                        Below is the Order of the Court.


1    Presented by:
2

3      /s/ Edmund Wood
     Edmund J. Wood, WSBA # 03695
4    Chapter 7 Trustee

5    Livesey - Ord to Hire

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     ORDER AUTHORIZING EMPLOYMENT OF RORY                                 Wood & Jones, P.S.
     LIVESEY AND THE LIVESEY LAW FIRM                                           303 N. 67th Street
                                                                               Seattle WA 98103
     Page 2                                                                       (206) 623-4382


       Case 18-13383-CMA        Doc 62      Filed 01/31/19   Ent. 01/31/19 14:26:00       Pg. 2 of 2
